S*f9-/5
                           IN   THE    COURT       OF

                      CRIMINAL APPEALS AT                         3RI61NA1
                                                                 ^                                IDENTITY         OF   PARTIES   AND   COUNSEL



APPELLANT          PRO    SE   ON    "PDR"

FRANK EVANS JR. TDCJ-ID# 1912350'
ALFRED       D.    HUGHES      UNIT

RT    2    BOX    4400

GATESVILLE,             TEXAS 76597



ATTORNEY          FOR    APPELLANT         ON   FIRST   DIRECT   APPEAL

AUSTIN       REEVE       JACKSON

TEXAS       BAR    NO.    24046139

112       EASTLINE       SUITE      #310

TYLER,       TEXAS       75702

Telephone* (903) 595-6070


ATTORNEY          FOR    THE   STATE,       FIRST     DIRECT   APPEAL

D.    MATT       BINGHAM

SMITH       COUNTY       DISTRICT      ATTORNEY

100       NORTH' BROADWAY,          4th     floor

TYLER,       TEXAS       75702




                                                        (3)
                      INDEX   OF   AUTHORITIES



BISHOP VS. STATE, 869 S.W.2d 342, (TEX .CRIM .APP . 1993)           pg .7,8
FISCHER VS. STATE, 235 S.W.2d 470, (TEX.APP. SAN-ANTONIO 2007)      pg.6,7 ,9
FORD VS. STATE, 484 S.W.2d 727, (TEX. CRIM .APP. 1993)              pg . 7
HARRELL VS. STATE, 884 S.W.2d 154, (TEX.CRIM.APP. 1994)             pg.6-8
McNEIL VS. STATE, NO.04-12-00018-cr,(2013 TEX.APP.LEXIS 4234)      pg.8
TAYLOR VS. STATE, 920 S.W.2d 319, (Tex .Crim.App 1996)              pg .8

I. Trial court erred in admitting evidence under rules 404 (b) &
403            p*^ t, 1, f

                                 RULES

TEXAS RULES OF EVIDENCE 404(b)     ...pg 6,7,9
TEXAS RULES OF EVIDENCE 403              pg 6,7,9.




                                          (4)
                PRO   SE   PETITION    FOR   DISCRETIONARY REVIEW


     TO THE   HONORABLE    JUSTICE    OF   THE     COURT:


      Comes now,   FRANK ANTHONY EVANS, JR.,                petitioner pro se and files

this Petition For Discretionary Review pursuant to Rule 68.4 of the

Texas Rjjl.es of Appellant Procedure and would show the Honorable Court

as   follows:


                       STATEMENT      REGARDING       ORAL    ARGUMENT


     No Oral Argument is requested by appellant pro se, therefore Oral

Argument is waived by this party. And in its discretion, the Court of

Criminal Appeals may decide this cause without oral argument because

argument would not significantly aid the court in determining the is-

ssues presented. See TRAP.RULE 39.8

                               STATEMENT         OF   THE   CASE


     Frank Evans appeals his conviction and sentence for the felony off

ense of Forgery, rendered against him in the seventh distric court of

Smith County, Texas(ICR-144). Mr. Evans was indicted for this offense

in October of 2013 and proceeded to trial by jury in Febuary of 2014,

(l-CR-4, 144). Mr. Evans being convicted and after finding two alleged

prior convictions to be true,              the jury sentence him to serve a term

of (61) Sixty-one years confinement in the Texas Department of Crimi^-

nal Justic.     (I-CR-144). Sentenceing was pronounce on Febuary 10,                2014

and notice of appeal then timely filed. y\fe&;.>^-^/1i!3.;>'* *s* •)
                           STATEMENT   OF    PROCEDURAL       HISTORY


      Appellant Frank Anthony Evans timely filed his appellate brief with

the Twelfth District Court of Appeals,                  Smith County, Texas. States Ap

pellant brief was filed on September 17, 2014. The Twelfth Court of '•;

Appeals filed an opinion, affirming the trial court's judgment on July

10, 2015. A motion for rehearing was not filed on either side.


                                             (5)
APPENDIX 1, Appellant proceeding Pro Se,          hereto,   attached per TRAP •"'"

RULE 68.4. The Court of Appeals,         thus erred in failing to follow the

standard of evidentiary review and thereby refused to apply the app

licable statue and so far departing from the accepted and usual course

of judicial proceeding or sanctions of the trial court and this Court

of Criminal Appeals should exer cise its powers of supervision and

grant appellant's Pro Se Petition for Discretionary Review. TRAP. RULE

66.3.


                               GROUNDS   FOR   REVIEW


   The trial court erred in admitting two irrelevant forgery extran

eous offenses over appellants' objection under Rules 404 (b) and 403

for the purpose of proving identity, factual insufficiencey of evide

nce,    improper admission of hearsay evidence. Fischer vs. State 235 S.W.
3d 470/    (Tex.app. San Antonio,2007); Harrell vs. State 884 S.W.2d 154,

(Tex.Cr.App 1994).

                               REASON    FOR   REVIEW


   The trial court abused its discreation in allowing the state to i-

ntroduce irrelevant testimony from two witnesses,            a Mrs. April Hughey

and a Mrs. Mary Harris,    as evidence of two forgery extraneous offenses

for the PUROPSE OF PROVING IDENTITY,           the main material   issue in the

states    case.


ARGUMENT: STATEMENT OF FACTS;         SEE ( APPELLANT'S BR.2-3)

   During Mr Evans trial,      Identity became the focal issue point in the

states    case-in-chief when   Mrs.   Guisella    Florez   testified   that   she was

not absolutely positive that it was Mr.           Evans or someone else who had

attempted to pass her a counterfeit twenty dollar bill.                (X-RR-19). So

from her testimony that left the case of Identity a Main Issue in the

states primary case. SEE (Opinion pg.2). Perhaps when the state reco-

nized the weakness in their primary case due to this Identity Issue,


                                         (6)
later during the trial, the state brought it to the attention of the
trial court, that they were considering to offer evidence of two oth
er forgey offenses, from which later in the trial came thru the test
imony of two witness, Mrs. April Hughey and Mrs. Mary Harris. To this
testimony Mr. Evans raised objections under Rules 404 (b) and 403. see
(Appellant's br. pg.5-12).
   During Mr. Evans trial, at the proffer of this other evidence the
state explained to the trial court that its purpose for this evidence
was to prove the identity of Mr. Evans in the states primary case. As
the court explained it, to show where the money came from. (X-RR-150-
155). The trial court is required under Rules 404 (b) and 403, to make
an initial determination of its relevancy and its probative value to

the material issue at close of the states primary case. "Identity" was

the Material   issue at consequence.

   Before admitting evidence of another extraneous offence for the pu-

pose of identity, the state must first prove that the extraneous offe
nse Actually Occured and the proof culpabe connection to the accused
and the extraneous act and that the accused is the actual perpertrator}

similarity and some distinguishing charateristics;common to both the
extraneous and charged act are also important, without such a showing
that the probative value of such evidence would be substantially out
weighed by its prejudicial effects. See Harrell vs. State 884 Sw 2d 154
(Tex.Crim.App.1994); Fischer vs. State 235 S.W. 3d 470 (Tex.Crim.App.2007);
Terry Bishop vs. State 869 S.W.2d 342, 346, id. at 346 (6,7) (Tex.Crim.
App.1993); Ford vs. State 484 S.W.2d 727, (Tex.Crim.App.
   During the presentation of the states evidence, It was insufficient
to show the trial court that two forgery offenses even occured. The only

evidence the state had to show the court during that time were two Inad-

missiable witness testimony, when these witnesses testified the only evi

dence they could provide was nothing more than a swearing match and


                                  7>
"Scant" testimony of other forgery offenses. None of the broad-based

questions that were asked by the state to these two witnesses and their
simple affirmations in response, did not provide any evidence of action
that wewe so unusual and distintive so nearly indentical to the charged

offence, that it mounted Mr. Evans*      identity to the charged offence* as

the person who attemped to pass Mrs. Florez a Counterfeit ($20) twenty,
Bishop supra Id. at 346 (6,7). Mrs. Hughey testified that she was with
Mr. Evans at a Dairy Queen   location Q-C- a prio?^ forgery offence, but
when questioned about the address of that location she was not able to
give any adequate infomation of the address or its location. Same thing
with Mrs.   Harris, she claimed to be with Mr. Evans at a Little Cesar's

during another forgery offence, and she was unable to provide and adeq
uate infomation of its address or location. Neither of these two witness

could provide any evidence that would EEGALLY DEFINE ANY OTHER FORGERY

EXTRANEOUS OFFENCE. See Harrell vs. State 884 S.W.2d 155 (Tex.Cr.App.

1994), or that was so similar to the charged offence that it would show

the identity of the appellant as.the person who passed the $20 bill to

Mrs.   Florez.

   Whenever admitting evidence of other extraneous offences for the pur

pose of showing identity, the extraneous act should be so similar to the
charged offence, so that an inference can be made from the facts and cir-
stantial evidence maybe drawn from a comparison of the extraneous act

and the charged offense. See,Melvin McNeil vs. State, NO.12-00018-CR

(2013, Tex.App.Lexis 4234); Taylor vs. State 920 S.W.2d 319-23 (Tex.Crim.
App.1996); Bishop, Supra Id. at 346 (6,7).

   The most important facts of Mrs. Hughey's and Mrs. Harris's testimony

was that neither witness could provide any evidence that could LEGALLY

CONNECT APPELLANT TO ANY OF THESE FORGERY OFFENCES nor did either witness

testify or prove any evidence that could LEGALLY CONNECT APPELLANT TO THE

CHARGED OFFENCE OF FORGERY FOR WHICH HE STOOD TRIAL FOR.      Harrell supra,



                                   (8)
Id at 154, and Fischer supra Id. at 470. The only evidence that either
of these witnesses could provide was nothing more than a swearing match
and scant testimony of claming other forgery offenses and criminal acts
that neither witness could prove orprevide enough evidence that would

Legally define any other forgery offence or criminal act. The only evid
ence that Mrs. Hughey and Mrs. Harris provided was a verbal dispute of
appellant character trait, and from such comments made during closing
arquments that Mr. Evans is a criminal who engages in criminal acts and

therefore must be guilty of this particular of fence, \^h^V^H^X
is obvious that the state was not seeking to admit the testimony of these

two witnesses for the purpose of proving the identity of appellant in
their primary case or any other purpose exceptions under rules 404 (b)
and 403, but rather was offered to attempt to prove that Mr. Evans had

commited a similar crime on a previous occasion and so he probably did

so on this occasion as well. Even evidence properly admitted under rule

404 (b) cannot be considered for this purpose. Even if the trial court

was correct that the evidence relating to the alleged prior extraneous

act of forgery was admissiable under Rule 404 (b), it is nonetheless
should have been excluded as being more prejudicial than probative under

rule 403. Time and again the state returned to Mrs. Hughey and Mrs. Harr

is testimony to argue to the jury that Mr. Evans is a criminal and is a
threat to the community, who the jury had to convict, because this is who
he is, (.X^SfepHs the state explained it, LADIS AND GENTLEMAN, THAT
IS YOUR CASE RIGHT THERE, WHICH COULD DISTRACT THE JURY FROM THE CHARGED

OFFENCE. And that could have prejudice some of the jurors against Mr.

Evans, and convicted him on an improper basis. Which could harm and

affected Mr. Evans substantial rights. The record before the court dem-

ostrates that this impermissible result is excatly what occured in the

 instant   case.




                                (9)
Therefore, despite such error a conviction will be affirmed if after
reviewing the whole of the record a reviewing court is left with
fair assurance that the error did not influence the jury's verdict
or had a slight effect. SEE, (Appellants br. 1-13)
   IDENTITY, WAS THE MATERIAL ISSUE HERE IN THE STATES CASE-IN-CHEIF,
therefore the court was outside the zone of reasonabe disagreement
and abused its discretion in admitting irrelevant evidence of two
forgery offences thru the testimony of two hearsay witnesses Mrs.
April Hughey and Mrs. Mary Harris for purposees of proving identity
in the ststes primary case. See ( Appellants Br. pg- 1-13)

                               PRAYER FOR RELIEF

   Wherefore premises considered, the Pro Se appellant prays that
this court of criminal appeals consider the grounds and reasons
for review raised and presented herein and grants this pro se petiti
 on for discretionary review and order a complete and full hearing
 with briefs upon the forgoing reasons and authorities.

                                           RESPECTFULLY SUBMITTED,
 DATE ^1\a/£ajiS\ V~l   ^0 /-S '


                                          •MR. FRANK ANTHONY EVANS, JR.

                                          PRO SE, TDCJ# 1912350

                                          alfred d. hughes unit

                                          Rt   2 box 4400

                                          GATESVILLE, TEXAS 76597




                                   (10)
                                  COURT OF APPEALS


      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT


                                             JUNE 10,2015



                                         NO. 12-14-00053-CR



                                FRANK ANTHONY EVANS, JR.,
                                        Appellant
                                                    V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1297-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
Judgment                               •.„. -• —
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.

                    Greg Neeley, Justice.
                    Panel consisted ofWorthen, CJ., Hoyle, J., and Neeley, J.
                           .      NO. 12-14-00053-CR

                       ,. IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

FRANK ANTHONY EVANS, JR.,                       §        APPEAL FROM THE 7TH
APPELLANT          .                                -•..:...-••.•«:•;.„••.   ••'•;-.;.•


V-                                           " §"       JUDICIALDISTRICTCOURT
THE STATE OF TEXAS,
APPELLEE                                        §        SMITH COUNTY, TEXAS

                           ;. j,. MEMORANDUM OPINION                                ^
       Fran^,Antnony Evans, Jr. appeals his felony conviction for forgery. In his sole issue on
appeal, he contends that the trial court abused its discretion in admitting,extraneous,offense
evidence. We affirm.



           ,                            Background ,              , ., ,
       In July 2013, Guisella Flores was working at the drive through window ofa Burger King
restaurant when a vehicle later determined to belong to Appellant's mother entered the drive
through lane. The driver placed his order and paid with a $20.00 bill. Flores,.who had formerly
worked at a bank, determined that the bill felt "weird." Flores discussed the matter with the
manager, who instructed Flores to neither make change nor return the bill to the driver. The
driver became angry and left, and the manager contacted the authorities. .
       The bill was ultimately determined to be counterfeit.. After, obtaining the vehicle's
license plate number and discovering that the vehicle belonged to Appellant's mother, detectives
placed a photograph of Appellant in a lineup. Flores identified Appellant in the lineup as.the
person who attempted to pass the counterfeit bill as currency to her. Appellant was arrested and
indicted for the felony offense of forgery. The indictment alleged that Appellant had two prior
felony convictions, raising the punishment level to that of a first degree felony with a minimum
sentence of imprisonment for twenty-five years.1 Appellant pleaded "not guilty" to the charged
offense and "not true" to the enhancement paragraphs.
        At a jury trial, Flores testified that the driver wore sunglasses, but that she studied his
features carefully. Flores admitted telling the detectives during the photo lineup that she hoped
the lineup photos would show the potential suspects wearing sunglasses so that she could more
easily identify the suspect. She also acknowledged reviewing the photos for an extended period
of time before identifying Appellant as the suspect. Flores testified that Appellant had some
unique facial features. She recognized those features in Appellant's photo, but did not see them
in the other photos. This left no doubt in her mind that Appellant was the person who attempted
to pass the bill as currency. However, she also stated at trial that she told the detective she was
"between 80 and 90 percent sure" that Appellant was the person who handed her the counterfeit
bill.                                                                              ;   '   .    V
        Later during the trial, the State offered evidence of two prior extraneous offenses over
Appellant's objection. The extraneous offense evidence snowed that Appellant manufactured
counterfeit $20.00 bills and passed them at two fast food restaurants during the same month as
the offense in this case, and that the bills were made using'the same or similar method of
~praauclidn.~~ThTtSa^                                                  was an issue about whether
Appellant was the person who attempted to pass the counterfeit bill. The trial court also noted
that the evidence was relevant to show that Appellant knew the bills were counterfeit and that he
intendedto pass the counterfeit bill as currency.'      '
        The jury found Appellant guilty of the charged offense. After a punishment hearing, the
jury assessed Appellant's punishment at sixty-one years of imprisonment. This appeal followed.


                                Extraneous Offense Evidence

        In his sole issue, Appellant argues that the trial court abused its discretion when it
allowed the State to introduce evidence of his past forgeries under Texas Rules of Evidence 403
and 404.                                                                               ""''''
Standard of Review and Applicable Law
        A trial court's mling on the admissibility of extraneous offenses is reviewed under ah
abuse of discretion standard. De La Paz v. State, 279 S.W.3d 336,343 (Tex. Crim. App/2009).

        1SeeTEX. Penal Code Ann. § 12.42(d) (WestSupp. 2014); § 3221 (West2011).
As long as,the trial court's ruling is within the "zone of reasonable disagreement*" there is no
abuse of discretion. Id. at 343-44. Further, a trial court cannot admit extraneous, offense
evidence unless a jury,could find beyond a reasonable doubt that the defendant committed the
extraneous offense. Fischer v. State, 268 S.W.3d 552,558 (Tex.Crim. App: 2008).
         Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a
person in order to show he acted in conformity therewith. Tex. R. Evid. 404(b). But it may be
admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident.                     Id.    Whether extraneous offense
evidence has relevance apart from character conformity is a question for the trial court. De La
Paz, 279 S.W.3d at 343.                                                    "~                               "-'""~

       . One of the main rationales for admitting extraneous offense evidence, is to prove the
identity of the offender, Segundd v. State, 270 S.W.3d 79, 88 (Tex. Crim. App. 2008). Here,
the theory of relevancy is usuallythat.of modus operandi in which the pattern and characteristics
of the charged crime and uncharged misconduct-are so distinctively similar that they constitute a
"signature.'.' Id. No rigid rules, dictate what constitutes sufficient similarities. Id. Common
characteristics may be proximity in time and place, mode of commission of the crimes, the
person's dress or any other elements that mark both crimes as having been committed by the
same person. Id. The "doctrine of chances" may also come into play when using extraneous
offenses to prove identity,,which: states that highly unusual events are unlikely to repeat
themselves inadvertently or by happenstance. Carrizales v. State, 414 S.W.3d 737, 745 (Tex.
Crim. App. 2013). For the doctrine to apply, there mustbe a similarity between the charged and
extraneous offenses, since it is the improbability of a like result being repeated by mere chance
that gives the extraneous offense its probative weight. Brown v.State, 96 S.W.3d 508,512 (Tex.
App.—Austin,2002, no pet.). • ,                                       .       ,         !v , :.
         Two other bases for admitting extraneous offense evidence are to prove the defendant's
intent or knowledge. Tex. R. Evid. 404(b). ^To prove the crime of forgery, the state must prove
that the defendant forged a writing with the intent to defraud or harm another. See.Tex. PENAL
CODE Ann. § 32.21(b) (West 20ll).2 Because an element of the crime requires proof that the

         2The definition of "forge" includes altering, making, completing, executing or authenticating any writing
so that it purports (I) to be the act of another who did not authorize that act; (2) to have been executed at a time or
place or in a numbered sequence other than was in fact the case; or (3) to be a copy of an original when no such
original existed. Tex. Penal Code Ann. § 32.21(a)(1)(A). A "writing" includes money. See id. § 32.21(a)(2)Q3).
accused acted with the intent to defraud or harm another, the state necessarily must prove that the
defendant knew the writing was forged. Okonkwo v. State, 398 S.W3d 689, 695 (Tex. Crim.
App. 2013). :Intent may be inferred from circumstantial evidence such as words, acts, or
conduct. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).         However, intent to
defraud cannot be inferred from mere evidence of possession, passage, or presentment of a
forged instrument. Albrechtv. State, 486 S.W.2d 97, 102 (Tex. Crim. App. 1972); Johnson v.
State, 425 S.W .3d 516,520 (Tex. App.-Houston [1st Dist.] 2012, pet. refd). Establishing intent
or knowledge in a forgery case is so crucial that, "as a practical matter, evidence of extraneous
offenses is nearly always admissible." Parks v: State, 746 S;W.2d 738, 740 (Tex. Crim. App.
1987).

         Relevant evidence may nevertheless be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, or needless presentation of cumulative evidence. Tex. R.
Evid. 403. Rule 403 favors the admission of relevant evidence and carries a presumption that

relevant evidence will'be more probative than prejudicial. Martinez v. State, 327 S.W.3d 727,
737 (Tex. Crim. App. 2010). Unfair prejudice refers not to an adverse or detrimental effect of
revidence-b"ut'toan"undue tendency to suggest a decision oh an improper basis. Casey v. State,
215 S.W 3d 870, 883 (Tex. Crim. App. 2007). When undertaking a Rule 403 analysis, the trial
court must balance (1) the inherent probative force of the proffered evidence along with (2) the
proponent's need for that evidence against (3) any tendency of the evidence to'suggest decision
on an improper basis, (4) any tendency of the evidence to confuse or distract the jury from the
main issues, (5) any tendency of the evidence to be given undue weight by a jury that has not
been equipped to evaluate the probative force of the evidence, and (6) the likelihood that
presentation of the evidence will consume an inordinate amount of time or be repetitive. Id.;
Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006). As with Rule 404(b),
we review a trial court's decision to admit evidence in the face of a Rule 403 objection under an
abuse of discretion standard, and the court does not abuse its discretion as long as its decision is
within the zone of reasonable disagreement. De La Paz, 729 S.W.3d at 343-44.




                                                 4
Discussion                                       *                                 ,   .

       Appellant argues that evidence of the two past forgeries was offered to show only that he
is an habitual criminal who has committed similar crimes in the past, and that because of this
character trait, he likely committed the offense in this case. ;';
        The first witness, April Hughey^testified, that in July 2013, >she and Appellant ordered
food in the drive through window at >a fast food restaurant and attempted to" pay for. it with.a
counterfeit $20.00 bill. Hughey also testified that she witnessed Appellant manufacture the
money. She explained that Appellant washed $1.00 bills,.applied a chemical, and then printed a
scan ofa $20.00 bill onthe washed bill with a printer. The second witness, Mary Harris, claimed
that she witnessed Appellant manufacture! counterfeitlnoheylhat she saw hinvuse to pay for
food at a fast food restaurant, also in July 201.3.. Harris, described the method in which the
counterfeit bills were made, which was the. same method Hughey described...'United. States
Secret Service Agent Michael Dawson testified thatthe bill passed in this case felt "off," lacked
several features of an authentic bill, and appeared to have been made with a printer.. He
concluded that the bill was a forgery. f       •••,•-..-'.;•
      The trial court allowed the evidence because there was. an identity issue, andto show that
Appellant's possession and use of the counterfeit bill wasnot an accident. There was eyewitness
identification testimony from Flores, but her testimony left open the possibility that the person
who passed thecounterfeit billto her was someone otherthan Appellant. Also, Flores stated that
she sawa wadof $20.00 bills in Appellant's hands, but she never handled anyof them. Without
the extraneous offense evidence, the State could not prove that Appellant knew the bills were
forged, an essential element of the State's case. See Okonkwo, 398 S.W.3d at 695. As the court
stated in Parks, evidence of the same crimes committed separately and recently in time is
generally admissible to show the intent required under the statute, that the defendant had
knowledge that the bill was forged, and that passing it was not an accident. .See Parks, 746
S.W.2d at 740; seealsoAmes v. State, 499 S.W.2d 110,118 (Tex. Crim. App. 1973) (noting that
proof of other forgeries is admissible in evidence when such proof tends to show intent or
identity). The testimony showed that the other crimes took place in the same month as the
offense in question and under similar circumstances. Consequently, we hold that the extraneous
offense evidence had relevance apart from tending to show that Appellant is a criminal, and
because of that trait, he likely committed the1 offense here.
        Appellant also argues that the prejudicial effect of the evidence substantially outweighs
its probative value under Rule 403. In the'vast majority of forgery cases, the probative value of
evidence of extraneous offenses will inevitably outweigh its prejudicial effect. See Parks, 746
S.W.2d at 740. Where a charged offense and an extraneous offense share many similarities, the
evidence is highly probative under Rule 403. See Lane v. State, 933 S.W.2d 504, 520 (Tex.
Crim. App. 1996). Here, as we have discussed, the evidence was essential to proving that
Appellant committed the offense and that he: knew the bill was counterfeit. Without the
evidence, the State could not prove those elements, especially considering its high burden of
proof. Because Hughey's and Harris's testimonies provided key evidence onessential elements
that are inherently difficult to prove, the evidence does not tend to suggest a decision on an
improper basis, and it was unlikely that the jury would be confused or distracted" by its
'admission. The jury undoubtedly gave weight to their testimony. But given the nature arid
difficulty of proving the elements offorgery, we cannot conclude under the circumstances that
the jury would assign undue weight to the other crimes,or that it was ill equipped to evaluate the
probative force of the evidence. Finally, the testimony from-Hughey and Harris was relatively
;brief, although the State did'emphasize it in its argument. We hold that the trial court did not
"abliselts^scretion^m Overruling ApplsllaH's*Rule40315bjec^^
did not err in admitting the extraneous offense evidence.
        Appellant's sole issue is overruled.


                                                 Disposition

        Having overruled Appellant's sole issue, we affirm the trial court's judgment.
                                                                                  Greg Neeley
                  '   -.         •---                                         .      Justice


Opinion delivered June 10,2015.                                '   '••••'••
Panel consisted of Worthen, CJ., Hoyle, J., and Neeley, J. •




                                            (DO NOT.PUBLISH)